Appeal from an order of the Family Court, Kings County, dated August 4, 1975, which, upon a determination that appellant was a juvenile delinquent, made after a hearing, suspended judgment. Order affirmed, without costs or disbursements. The hearing court was warranted in finding beyond a reasonable doubt that the object possessed by the appellant, characterized as a "saber like type of knife”, and a sword knife, with a 10- to 14-inch length, was a "dangerous knife” within the meaning of section 265.05 of the Penal Law (see People v Kinred, 18 AD2d 1086). Hopkins, Acting P. J., Martuscello, Cohalan, Damiani and Shapiro, JJ., concur.